Citation Nr: 1606354	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972 and from November 1990 to May 1991.  The Veteran also served in the United States Army National Guard from January 1981 to March 2005.  During his service in the Army National Guard, the Veteran had several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including a confirmed period of ACDUTRA from July 6, 2002, to July 20, 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the New Orleans, Louisiana, RO.

In January 2012, the Board remanded the case for further development.
 
In November 2012, the RO issued a rating decision granting service connection for a right ankle disorder and tinnitus which had previously been on appeal after being denied by the RO's September 2008 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran died in December 2015, while his appeal was pending on the claims of entitlement to service connection for hypertension, a right shoulder disability, a left knee disability, and hearing loss.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to review the appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died in December 2015, while his appeal was pending on the claims of entitlement to service connection for hypertension, a right shoulder disability, a left knee disability, and hearing loss.

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive his death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the RO from that the claim originated, which is listed on the first page of this decision.  As noted in the introduction, the Board has referred one such request for appropriate action.

ORDER

The appeal is dismissed.



______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


